State of Texas for the
                                                                   Protection of Lorena




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 24, 2014

                                   No. 04-13-00642-CV

                                  Rey ROJAS-SILVA,
                                       Appellant

                                            v.

         STATE OF TEXAS FOR THE PROTECTION OF LORENA ROJAS,
                               Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-06892
                        Honorable Jason Pulliam, Judge Presiding


                                     ORDER
       Appellee's first motion for extension of time to file brief is hereby GRANTED.
Appellee's brief is due on or before May 19, 2014.




                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court